06/29/2020


                  IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                       Case Number: DA 19-0460

                                            DA 19-0460
                                         _________________

IN RE THE PARENTING OF:

A.F.,
        Minor Child,

L.F.,
                                                                    ORDER
              Petitioner and Appellee,

        and

B.F.,

              Respondent and Appellant.
                                     _________________


         Upon consideration of the Appellant’s Father’s Motion for Extension of Time to
file his reply brief, and good cause appearing therefore,
         IT IS HEREBY ORDERED that the Appellant is granted an extension of time
until July 15, 2020, to prepare, serve, and file the reply brief.
         No further extensions will be granted.




                                                                            Electronically signed by:
                                                                                  Mike McGrath
                                                                     Chief Justice, Montana Supreme Court
                                                                                  June 29 2020